 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   JANICE REDFIELD,                                     Case No. 1:17-cv-01687-SAB

10                   Plaintiff,        ORDER DIRECTING THE CLERK OF THE
                                       COURT TO TERMINATE ALLIED
11           v.                        HEALTHCARE PRODUCTS, INC. &
                                       BOUND TREE MEDICAL, LLC AS
12   ALLIED HEALTHCARE PRODUCTS, INC., PARTIES IN THIS ACTION PURSUANT
     et al.,                           TO FED. R. CIV. P. 41(a)
13
                     Defendants.                          (ECF No. 46)
14

15

16          On May 9, 2019, the parties filed a stipulation to dismiss Allied Healthcare Products,

17 Inc., and Bound Tree Medical, LLC, as parties in this action, with prejudice, leaving Coast

18 Biomedical Equipment, LLC, as the sole remaining Defendant. (ECF No. 46.) Rule 41(a) of the

19 Federal Rules of Civil Procedure allows a party to dismiss some or all of the defendants in an
20 action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

21 1997). In light of the stipulation of the parties, Defendants Allied Healthcare Products, Inc., and

22 Bound Tree Medical, LLC, shall be terminated in this action, with each party to bear its own

23 costs, expenses, and attorney fees as they relate to the subject matter of the stipulation.

24
     IT IS SO ORDERED.
25

26 Dated:      May 9, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
